﻿First of all. Sir, please accept my warmest congratulations on your election to this high office. We are fully confident that you will carry out the responsibility of your office with great skill and efficiency. The delegation of Liechtenstein wishes you success and pledges to you its full support.
It is a great pleasure for me to pay a tribute today to the
Secretary-General. I wish to express my heartfelt thanks to him for the

friendship that he has shown to my country even when it was not yet a Member of the United Nations. It was a privilege for us to host his visit to our country a few months ago, and I would like to thank him again for having paid this honour to Liechtenstein. We have much admiration for the excellent leadership he has shown during his 10 years as Secretary-General of the Organization, and I wish to express our gratitude to him and to his staff. Because of the momentous changes in the world and thanks to his efforts, the
 nations is slowly assuming more and more the peace-keeping responsibilities throughout the world in accordance with the original intentions of its founders. We all know, of course, that many further efforts and endeavours are necessary to bring peace and happiness to every region of the world.
Liechtenstein wishes to welcome the Republic of Korea and the Democratic People's Republic of Korea, which joined the Organisation on 17 September. We are convinced that the admission of the two States duly corresponds to the principle of universality expressed in the Charter, as well as to the wish of the Korean people that the process of reunification be expedited.
Moreover, I wish to extend warm congratulations to the Federated States of Micronesia and to the Republic of the Marshall Islands, as well as to the Republics of Estonia, Latvia and Lithuania on their admission as sovereign and equal members of the United Nations.
As the representative of the smallest Member State of the United Nations, I want to thank you for accepting Liechtenstein last year as a Member of this international Organization. Membership of the United Nations is of great significance, especially for small countries like Liechtenstein. The United Nations is a special meeting-place for all countries, some of which do not have representations all over the world. Moreover, United Nations membership gives protection to those countries which are too weak to defend their independence.
Not every State is fortunate enough to have neighbours like Austria and Switzerland, which have respected the independence of the Principality of Liechtenstein over centuries. I should like to avail myself of this occasion to thank those two countries for all the help and support they have given us throughout our history.

In the recent past we have been able to witness rapid and almost revolutionary political changes in the world. Tensions between East and West have been greatly reduced. Europe is no longer divided. Solutions to some regional conflicts are closer as ever before. These developments form the background for the new challenges that the world community is facing.
The role of the United Nations has changed. The Organisation has entered a new phase. Profiting from the absence of great-Power confrontation, it is acting more efficiently and is concentrating on the cause of peace and security.


Small States have a special need for protection and security. The Principality of Liechtenstein, although it is, fortunately, a prosperous and secure country surrounded by two permanently neutral neighbours, feels that this issue is of direct relevance. Respect for international law is our only protection. For these reasons, we feel deeply committed to the principles of the sovereign equality, political independence and territorial integrity of States. While we were not a Member of the Organization in 1989, we fully support resolution 44/21, in which the General Assembly urged Member States inter alia to settle disputes peacefully, and adhere to the principles of equal rights and self-determination of peoples and of respect for human rights and fundamental freedoms.
Unfortunately, again and again in the history of mankind we have seen brutal aggressions of one country against another. The aggression of Iraq against its small neighbour Kuwait was just the most recent example in a long list. The peace-loving countries of the world have to be grateful to the United Nations and to the Member States that took part in the military action against Iraq that finally resulted in putting an end to the occupation and preventing the permanent annexation of Kuwait. International law served as 
	

the umbrella for the international response to the Gulf crisis, and thus constitutes the most recent proof that respect for its precepts is a small country's only protection. Let us all hope that this crisis was a turning-point in human history, for as long as the United Nations reacts as it did during the Gulf crisis, such aggressions will cease to become attractive instruments for even the most power-hungry dictators.
Unfortunately, we know that even if we succeed in preventing all acts of aggression, peace and happiness will not come easily to the world. Some of the most cruel wars in the past decades have been civil wars. Politicians and historians can give us many reasons why civil wars occur: different cultures, languages or religions that have difficulty coexisting in a single State, oppressed minorities or simply political differences that cannot be resolved peacefully.
a solution for some of these problems can be found internally if a State respects human rights and fundamental freedoms and has democratic institutions that work. But history shows that even then civil wars can break out. Human rights can also be violated in countries with a democratic tradition. Democratic institutions can break down. There are situations where peaceful coexistence between different groups inside a single State does not seem to be possible, whatever the reasons may be. Should we, in those cases, not endeavour to find other solutions in accordance with the principle of self-determination, rather than risk cruel and destructive civil wars?
I am aware that the United Nations, for good reasons, has been very prudent concerning the principle of self-determination. To encourage the exercise of the right to self-determination might lead to even more civil wars and to the disintegration of Member States. Non-interference in the internal affairs of Member States has certainly been a wise policy to follow.
Nevertheless, we have to accept the fact that the borders of nearly all Member States, including my own country, have not been drawn according to the principle of self-determination. They are usually the product of colonial expansion, international treaties or war, and very seldom have people been asked where they want to belong. But even if they had been asked, a new generation might have another opinion; circumstances can change and expectations can remain unfulfilled.
A majority of Member States certainly supports self-determination in theory. How this principle is to be applied in practice has, however, in my opinion, not been studied enough. Usually the discussion starts over a specific case when strong emotions are already involved. Would it not be better at least to try to find a minimum consensus between Member States on some guiding principles, when efforts are being made to implement the principle of self-determination?
To be acceptable to the largest possible number of Member States, such guidelines or rules of conduct should foresee a careful evolution, which could start from a low level and go on to higher levels of autonomy before complete independence could be attained. Independence is, however, not always the best solution: it can be a complicated and sometimes traumatic process.
I wish to inform members of my intention to instruct experts to prepare a preliminary study on this question, the outcome of which would be submitted in due course to the General Assembly, if that was considered desirable. A convention modelled after the European Convention on Human Rights could eventually be the product of these efforts I should like to raise a few points and draw a few lines in order to give the Assembly an overall idea of the possible outline of such an instrument. 
A central question will be to define what entity can be the beneficiary of the right to self-determination. Several methods have been discussed in the past. It might be sufficient to establish the minimum size of the area and population involved. Setting this minimum size very low would have two important advantages! First, minorities that asked for self-determination would consequently have to grant the same rights to their own minorities; experience shows us that they arc at times unwilling to do so, which can be the cause of new problems. Secondly, a low minimum size would, in my opinion, lead to a decentralization rather than to a break-up of the present States, because for small groups and areas independence will not always be the best solution.
For a modern State decentralization has political and economic advantages. Decentralization is certainly one of the key elements for the prosperity and political stability of Switzerland, a country without natural resources and a population with four languages, various religions and many political parties.
A convention on self-determination could foresee several degrees of autonomy before independence were granted to a certain region, thus giving the central State and the region the time to adapt to the new situation, with the likely outcome that the people would in most instances prefer autonomy to independence. Three degrees of autonomy could be envisaged.
The first degree could involve the election of representatives for the new autonomous region and consequently the administration by those elected representatives of the funds which are allocated by the central government. Some additional rights could be given in the fields of culture and education.
The next step could involve some autonomy in taxation. Direct taxes would probably be raised better by the regions, whereas indirect taxation. 
import duties and the like could remain with the central government, A financial compensation plan would have to be worked out at this stage, taking into account the income and the administrative functions of the region, which may, for instance, already include the police and the lower courts.
The third degree of autonomy could involve some legislative power. Examples can already be studied in some of the decentralized States. At this stage of autonomy most administrative functions of the central State could be turned over to the region, with the exception of defence and foreign affairs. Even regional military units could be set up as long as they were integrated into the overall defence plan.
The next step of this process - if it were desired - would be full independence.
Those States which accepted the general terms of a possible convention on self-determination could envisage setting up an international commission or court comparable to the European Commission and Court for Human Rights, to which all parties concerned could appeal n case of conflicts. Such an approach would offer the possibility to observe how these general guidelines worked in reality and to adjust them if necessary. Other States might then be willing to sign the convention too, and perhaps one day those guidelines on self determination could become generally accepted international law, as other conventions have become.
If we look at human history it seams that humanity does not have many alternatives. In the past new States have been born, and new States will be born in the future; States have disappeared or their borders have changed, and that will also happen in the future. If we look at longer periods of time we see that States have life cycles similar to the human beings who created them. The life cycle of a State might last for many generations but hardly 
 

any Member State of the United Nations has existed in its present borders for longer than 10 generations. It could be dangerous if one tried to put a hold on these cycles, which have been present throughout human history. To freeze human evolution has in the past often been a futile undertaking and has probably brought more violence than would result if such a process were controlled peacefully.
Considering the advances is the field of technology, civil wars will become more and more destructive, not only for those directly involved but also for neighbouring States and for our whole environment. The possible destruction of a large nuclear power plant in a civil war is a frightening example. Would it not be much safer to replace the power of weapons by the power of voting, even if it meant that new States might be born?
As the representative of the smallest and one of the youngest Member countries, I wish to thank the Assembly for having given me the opportunity to express my views on a controversial subject and to present ideas related thereto.
Liechtenstein is proud to be a Member of the United Nations, an Organisation that gives full priority to respect for international law and the principles of its Charter. We shall continue to support all United Nations efforts aimed at realizing international peace and respect for human rights and fundamental freedoms.
